Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaime Raju on February 9, 2022.

The application has been amended as follows: 

Claim 14 had been cancelled
Claim 15 has been cancelled

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
The Remarks (at 10) request rejoinder under MPEP § 821.04. All of claims are not eligible for rejoinder as claims 14-15 remain directed to non-elected subject matter. The restriction requirement of 2/3/20 has not been withdrawn, with respect to claims 14-15, however the restriction requirement 

Allowable Subject Matter
Claims 1-13 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: Frye teaches the control of power in a vehicle system however does not teach the further limitation wherein the changing, by the power management system, a first amount of power being supplied from a power source to the communications system to a second amount of power when the vehicle is turned off by using the power program to switch the power source from a sleep mode to a conservative mode while the vehicle remains turned off, wherein the first amount of power supplied during the conservative mode is higher than the second amount of power supplied during the sleep mode; and wherein the conservative mode conserves a charge level of the power source while also enabling the communications system to establish communications. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836